Title: To George Washington from John Sullivan, 2 January 1781
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia January 2d 1781
                            
                        
                        The only apology I can make for not answering Sooner your Excellencys favor of the 17th ulto is that I wished
                            to forward my Letter by Colo. Laurens who has been unexpectedly Delayed from Setting off for Head Quarters. Since
                            Rivingtons Publication I feel Some reluctance at venturing my Letters by the Post.
                        Your Excellencys Letter of the 27th ulto was Yesterday read in Congress & Referrd to General Varnum
                            myself & I think Colo. Bland I shall call the Committee together as Soon as I receive the papers and Endeavor to
                            have Some Rule adopted respecting promotions which will avoid the Difficulties Your Excy has been pleased to mention I
                            will Endeavor to Avail myself of Your Sentiments upon the Subject.
                        I am much mortified that I could do Nothing respecting the Jersey Line the Jealosy of the States prevented
                            any thing being done though often attempted by Mr Clerk & Myself I could not Avail Myself of Your Exceys
                            Sentiments upon the Yatter as I had no right to Communicate any part of a Confidential Letter which Your Excey had honored
                            me with—I had much Difficulty to Save Colo. Smith who I know your Exy would reluctantly part with. Mr
                            Duane was Indisposed & did not tend Congress Yesterday but a resolution for his being Continued was obtained by a
                            very great Majority a Motion was Made this Day and warmly urged for reconsideration but did not prevail So a valuable
                            officer is Saved to the Army.
                        I am not Certain but Dayton may yet be Saved by our Report on your Excys Letter of the 27th.
                        I have no news Except that the Enemy have landed under Lesley at Bald Head in North Carolina I really fear
                            much for the Southern States. I beg Yr Excy will be so oblidging as to present my most respectful
                            Compliments to Mrs Washington & that You will believe me to be Most Sincerely Dr General Your Excellys Most obedt
                            Servt
                        
                            Jno. Sullivan
                        
                    